DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose an apparatus for removing rubber stator material from inside a housing comprising a head; at least one blade pivotably connected at a pivot point to the head; at least one drive and an actuator; wherein the at least one drive is configured to concurrently impart rotation about the longitudinal axis and translation along the longitudinal axis between the head and the housing as set forth in the combination required of independent claim 1.

Claim 14:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims, and specifically does not disclose an apparatus for removing rubber stator material from inside a housing comprising a head disposed on a shaft; at least one blade pivotably connected at a pivot point to the head; at least one drive and an actuator; wherein the actuator comprises a fluid pressure source in fluid communication with a piston having a shoulder of the actuator as set forth in the combination required of independent claim 14. 
Relevant prior art attributed to McAfee et al. (US 2015/0211314 A1) discloses an apparatus for cutting shapes through well tubulars comprising a head; at least one drive coupled to the head; at least one blade and an actuator.  McAfee fails to disclose or fairly suggest at least one drive configured to concurrently impart rotation about the longitudinal axis and translation along the longitudinal axis between the head and the housing as required of independent claim 1.  The prior art of record further fails to disclose or fairly suggest an actuator comprising a fluid pressure source in fluid communication with a piston having a shoulder of the actuator as required of independent claim 14.
In addition, McGavern et al. (US 2004/0045714 A1) discloses an apparatus for removing material from inside a housing comprising a head; at least one drive coupled to the head; at least one blade and an actuator.  McGavern fails to disclose or fairly suggest at least one drive configured to concurrently impart rotation about the longitudinal axis and translation along the longitudinal axis between the head and the housing and/or an actuator comprising a fluid pressure source in fluid communication with a piston having a shoulder of the actuator.
Applicant’s claimed invention requires the affirmative structural limitations, inter alia, of at least one drive configured to concurrently impart rotation about the longitudinal axis and translation along the longitudinal axis between the head and the housing and/or an actuator comprising a fluid pressure source in fluid communication with a piston having a shoulder of the actuator.  One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest an apparatus for removing rubber stator material from inside a housing as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726